Citation Nr: 0213822	
Decision Date: 10/07/02    Archive Date: 10/10/02

DOCKET NO.  00-19 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for pneumonia.

2.  Entitlement to an initial compensable disability rating 
for status post incomplete undisplaced fracture of the middle 
phalanx of the fifth finger of the right (major) hand.

(The issue of entitlement to service connection for a back 
disability will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from January 1960 to 
March 1962.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1999 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).  

A hearing was scheduled at the RO on December 5, 2000.  The 
appellant failed to appear for the hearing.

The Board is undertaking additional development on the issue 
of entitlement to service connection for a back disability 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When the additional development is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  See 67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 20.903).  After providing the 
notice and reviewing any response to the notice from the 
appellant or his representative, the Board will prepare a 
separate decision addressing this issue.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  The appellant does not have pneumonia or residuals of 
pneumonia.

3.  There is no medical evidence relating the appellant's 
alleged pneumonia or his current chronic obstructive 
pulmonary disease to any event or injury in service.

4.  Pneumonia was not incurred during service.

5.  Since the effective date of the grant of service 
connection, the appellant's service-connected status post 
incomplete undisplaced fracture of the middle phalanx of the 
fifth finger of the right (major) hand has been manifested by 
limitation of motion of the proximal interphalangeal joint of 
that finger.


CONCLUSIONS OF LAW

1.  The appellant is not entitled to service connection for 
pneumonia.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2001).

2.  The criteria for a compensable evaluation for the 
appellant's service-connected status post incomplete 
undisplaced fracture of the middle phalanx of the fifth 
finger of the right (major) hand have not been met at any 
time since the effective date of the grant of service 
connection.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5156, 5227 (2001); 67 Fed. Reg. 48,786 (to be codified at 
38 C.F.R. § 4.71a, Diagnostic Code 5227); 67 Fed. Reg. at 
48,787 (to be codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5230).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The appellant's service medical records indicate that he is 
right-handed.  There is no indication in the appellant's 
service medical records that he had pneumonia during service.  
In February 1960 the appellant was treated for a common cold 
and pharyngitis.  At his January 1962 separation examination, 
the appellant reported no history of chronic or frequent 
colds, asthma, shortness of breath, pain or pressure in the 
chest, or chronic cough.  Evaluation of his lungs and chest 
was normal.

At a March 2000 VA hand, thumb, and fingers examination, the 
appellant stated that he had not been treated by a physician 
during the past year for his right hand or right little 
finger.  He complained of mild right hand pain on the palm 
and middle finger.  He referred difficulty opening the right 
hand in the mornings and numbness of the fingers.  The 
examiner noted a flexion contracture of the proximal 
interphalangeal (PIP) joint of the right little finger.  The 
appellant was able to touch the tip of his right thumb to the 
tips of all of his fingers on the right hand.  He was able to 
touch the tips of all of the fingers of the right hand to the 
median transverse fold of the palm of the right hand.  Muscle 
strength of the right hand showed mild weakness, graded 4 of 
5.  The range of motion of the metacarpophalangeal (MCP) 
joint of the right little finger was from zero to 100 
degrees.  The range of motion of the distal interphalangeal 
(DIP) joint of the right little finger was from zero to 100 
degrees.  The range of motion of the PIP joint of the right 
little finger was from negative 40 to 85 degrees.  Diagnoses 
included right little finger PIP joint contracture and status 
post incomplete undisplaced longitudinal fracture of the base 
of the middle phalanx of the fifth finger of the right hand.

At a March 2000 VA respiratory examination, the appellant 
reported that in 1960 during basic training in service he had 
pneumonia with symptoms of fever, productive cough, and 
shortness of breath.  He also reported having had several 
respiratory infections in 1961.  After examining the 
appellant, the examiner diagnosed chronic obstructive 
pulmonary disease (emphysema).  The examiner added that her 
review of the appellant's service medical records showed no 
evidence of a pneumonia episode during service.


Analysis

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2002); see also 66 Fed. Reg. 45,620 (August 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326(a)) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  Information means non-evidentiary facts, such 
as the veteran's address and Social Security number or the 
name and address of a medical care provider who may have 
evidence pertinent to the claim.  66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(a)(5)).  Second, VA has a duty to assist the veteran 
in obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,630-31 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, 
38 U.S.C.A. § 5100 et seq. (West Supp. 2002); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  As discussed 
below, the RO fulfilled its duties to inform and assist the 
appellant on these claims.  Accordingly, the Board can issue 
a final decision because all notice and duty to assist 
requirements have been fully satisfied, and the appellant is 
not prejudiced by appellate review.

Sufficient information concerning the appellant was of record 
at the time that he filed his claims.  In a December 2001 
Supplemental Statement of the Case (SSOC), the RO informed 
the appellant of the type of evidence needed to substantiate 
his claims, specifically the evidence required for higher 
disability ratings for a disability of the right little 
finger and the need to show in service incurrence of 
pneumonia or a relationship between his current diagnosis of 
chronic obstructive pulmonary disease and his military 
service.  The SSOC also informed the appellant that it would 
assist in obtaining identified records, but that it was the 
appellant's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  Further, the RO sent to the appellant a 
letter dated in December 2001 that requested additional 
evidence to support the appellant's claims.  The appellant 
did not respond to the letter.  VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  The Board concludes that the discussions 
in the SSOC and the December 2001 letter informed the 
appellant of the information and evidence needed to 
substantiate his claims and complied with VA's notification 
requirements.

As for VA's duty to assist a veteran, the appellant has not 
identified any treatment records that have not been obtained.  
There is no indication that relevant (i.e., pertaining to 
treatment for the claimed disabilities) records exist that 
have not been obtained.  As for VA's duty to obtain any 
medical examinations, that was fulfilled by providing VA 
examinations to the appellant in March 2000.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of these claims would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of his claims or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2001).  Having determined 
that the duties to inform and assist the appellant have been 
fulfilled, the Board must assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993).


1.  Pneumonia

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 (2001).  
"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (2001).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when:  (1) a 
chronic disease manifests itself and is identified as such in 
service and the veteran presently has the same condition; or 
(2) a disease manifests itself during service, but is not 
identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical 
evidence relates that symptomatology to the veteran's present 
condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

With regard to pneumonia, the appellant is not currently 
diagnosed with pneumonia or residuals thereof; therefore, he 
is unable to satisfy the initial criterion for service 
connection of a disability.  The appellant has been diagnosed 
with chronic obstructive pulmonary disease (COPD); therefore, 
to that extent, his claim satisfies the criterion of having a 
current disability.  However, there is no medical evidence 
relating the appellant's current COPD or his alleged 
pneumonia to any event, injury, or disease in service.  
Accordingly, the Board finds that the preponderance of the 
evidence shows that the appellant does not have pneumonia and 
that his current COPD is not the result of any event in 
service.  Further, incurrence of pneumonia or COPD is not 
subject to any presumptive period after service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2001).


2.  Fracture of right little finger

The appellant has disagreed with the original disability 
rating assigned for his service-connected status post 
incomplete undisplaced fracture of the middle phalanx of the 
fifth finger of the right (major) hand.  There is a 
distinction between a claim based on disagreement with the 
original rating awarded and a claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The distinction 
may be important in determining the evidence that can be used 
to decide whether the original rating on appeal was erroneous 
and in determining whether the veteran has been provided an 
appropriate Statement of the Case (SOC).  Id. at 126, 132.  
With an initial rating, the RO can assign separate disability 
ratings for separate periods of time based on the facts 
found.  Id. at 126.  With an increased rating claim, "the 
present level of disability is of primary importance."  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This 
distinction between disagreement with the original rating 
awarded and a claim for an increased rating is important in 
terms of VA adjudicative actions.  Fenderson, 12 Vet. App. at 
132.

The December 2001 SSOC identified the issue on appeal as 
evaluation of status post incomplete undisplaced fracture of 
the middle phalanx of the fifth finger of the right hand 
currently evaluated as zero percent disabling.  The RO 
evaluated all the evidence of record in determining the 
proper evaluation for the appellant's service-connected 
disability.  The RO did not limit its consideration to only 
the recent medical evidence of record, and did not therefore 
violate the principle of Fenderson.  The RO specifically 
noted that all evidence received was being reviewed.  The 
appellant has been provided appropriate notice of the 
pertinent laws and regulations and has had his claim of 
disagreement with the original rating properly considered 
based on all the evidence of record.  The RO complied with 
the substantive tenets of Fenderson in its adjudication of 
the appellant's claim.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (2001).  Because this appeal is from 
the initial rating assigned to a disability upon awarding 
service connection, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); cf. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (where an increased rating is at issue, 
the present level of the disability is the primary concern).  
Such staged ratings are not subject to the provisions of 
38 C.F.R. § 3.105(e), which generally requires notice and a 
delay in implementation when there is proposed a reduction in 
evaluation that would result in reduction of compensation 
benefits being paid.  Fenderson, 12 Vet. App. at 126.  The 
Board will consider all evidence in determining the 
appropriate evaluation for the appellant's service-connected 
status post incomplete undisplaced fracture of the middle 
phalanx of the fifth finger of the right (major) hand.

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2001).  It is also necessary 
to evaluate the disability from the point of view of the 
veteran working or seeking work, 38 C.F.R. § 4.2 (2001), and 
to resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2001).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

Regarding musculoskeletal disabilities, such as the 
appellant's status post incomplete undisplaced fracture of 
the middle phalanx of the fifth finger of the right (major) 
hand, functional loss contemplates the inability of the body 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40 (2001).  A part that becomes painful on use 
must be regarded as seriously disabled.  Id.; see also DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Both limitation of motion 
and pain are necessarily recorded as constituents of a 
disability.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2001); see also 
DeLuca, 8 Vet. App. 202.

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40 (2001); see DeLuca, 8 Vet. App. at 205-06 
(1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to less or more 
movement than normal (due to a variety of reasons, to include 
ankylosis), weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, or deformity or atrophy 
of disuse.  38 C.F.R. § 4.45 (2001).

Prior to August 26, 2002, the appellant's service-connected 
status post incomplete undisplaced fracture of the middle 
phalanx of the fifth finger of the right (major) hand had 
been rated under the criteria for ankylosis of a finger other 
than the middle finger, index finger, or thumb.  38 C.F.R. § 
4.71a, Diagnostic Code 5227 (2001).  The criteria for 
evaluating ankylosis and limitation of motion of digits of 
the hands were revised effective August 26, 2002, see 67 Fed. 
Reg. 48,784-87 (July 26, 2002), after the RO certified the 
case to the Board in March 2002; therefore, the RO did not 
notify him of the new version of the criteria.  Nevertheless, 
the revisions to the rating criteria resulted in only slight 
modifications and rearrangement of the criteria rather than 
significant substantive changes in the criteria that might 
affect the outcome in this case.  Therefore, the Board 
concludes that remand or development is not warranted for the 
RO to provide notice of the new criteria to the appellant and 
that the appellant will not be prejudiced by the Board's 
review of his claim on appeal.  See Soyini, 1 Vet. App. at 
546 (1991); Sabonis, 6 Vet. App. at 430; cf. Brady v. Brown, 
4 Vet. App. 203, 207 (1993) (a remand is unnecessary even 
where there is error on the part of VA, where such error was 
not ultimately prejudicial to the veteran's claim); 
VAOPGCPREC 11-97 (Mar. 25, 1997); Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993); Karnas, 1 Vet. App. at 312-13.

The appellant's service-connected status post incomplete 
undisplaced fracture of the middle phalanx of the fifth 
finger of the right (major) hand has been evaluated under the 
provisions of Diagnostic Code 5227 of the Rating Schedule.  
Diagnostic Code 5227 provides that, for favorable or 
unfavorable ankylosis of any finger other than the thumb, 
index, or middle finger, a noncompensable evaluation is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5227 (2001).  
Although no higher disability rating is available under this 
diagnostic code, Diagnostic Code 5156 provides a 10 percent 
evaluation for amputation of the little finger without 
metacarpal resection at the proximal interphalangeal joint or 
proximal thereto.  38 C.F.R. § 4.71a, Diagnostic Code 5156 
(2001).

The amended criteria provide a noncompensable rating for the 
ankylosis of the ring or little finger.  67 Fed. Reg. at 
48,786 (to be codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5227).  A note following that diagnostic code adds, "Also 
consider whether evaluation as amputation is warranted and 
whether an additional evaluation is warranted for resulting 
limitation of motion of other digits or interference with 
overall function of the hand."  67 Fed. Reg. at 48,787.  The 
amended criteria also provide for a noncompensable rating for 
any limitation of motion of the ring or little finger.  67 
Fed. Reg. at 48,787 (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5230).

Unfavorable ankylosis exists where it is not possible to 
bring the finger to within two inches (5.1 centimeters) of 
the median transverse fold of the palm or when the MCP and 
PIP joints are both ankylosed.  Ankylosis of the MCP and PIP 
joints with either joint in extension or extreme flexion will 
be rated as amputation.  38 C.F.R. § 4.71a, Notes preceding 
Diagnostic Code 5216 (2001); 67 Fed. Reg. at 48,785-86.  
Extremely unfavorable ankylosis of the fingers exists when 
all joints are in extension or in extreme flexion or with 
rotation and angulation of the bones, and this will be rated 
as an amputation.  38 C.F.R. § 4.71a, Notes following 
Diagnostic Code 5219 and Diagnostic Code 5227 (2001); 67 Fed. 
Reg. at 48,785.

The evidence before the Board demonstrates that the 
appellant's status post incomplete undisplaced fracture of 
the middle phalanx of the fifth finger of the right (major) 
hand has been manifested by limitation of motion of the PIP 
joint of that finger.  There is no evidence of ankylosis, 
either favorable or unfavorable of any of the joints of the 
appellant's right little finger.  The finger has not been 
amputated.  Even under the amended rating criteria, 
limitation of motion of the fifth finger does not warrant a 
compensable disability rating.

In reaching this conclusion, the Board has considered the 
overall disability picture demonstrated by the record to 
arrive at the appropriate level of functional impairment such 
to provide for fair compensation in this case.  In so doing, 
the Board has carefully considered all applicable statutory 
and regulatory provisions to include 38 C.F.R. §§ 4.40 and 
4.59 as well as the holding in DeLuca v. Brown, 8 Vet. App. 
202 (1995), regarding functional impairment attributable to 
pain.  However, in this case, the appellant has reported pain 
primarily in the palm of his right hand and in third digit of 
that hand; therefore, a higher evaluation is not warranted 
under these provisions.

Accordingly, the preponderance of the evidence is against a 
compensable disability rating for the appellant's status post 
incomplete undisplaced fracture of the middle phalanx of the 
fifth finger of the right (major) hand, for any period since 
the effective date of the grant of service connection.

In exceptional cases where a schedular evaluation is found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2001).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2001).

The Board notes first that the schedular evaluations for the 
disabilities in this case are not inadequate.  Higher ratings 
are provided for impairment due to disabilities of the little 
finger; however, the medical evidence reflects that those 
manifestations are not present in this case.  Second, the 
Board finds no evidence of an exceptional disability picture 
in this case.  The appellant has not required any periods of 
hospitalization for his service-connected disability of the 
right little finger.  Therefore, given the lack of evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes that a remand to the RO for 
referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) is not warranted.


ORDER

Entitlement to service connection for pneumonia is denied.

Entitlement to an initial compensable disability rating for 
status post incomplete undisplaced fracture of the middle 
phalanx of the fifth finger of the right (major) hand is 
denied.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


